United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 02-20795
                          Conference Calendar



CRAYTON ANTHONY MITCHELL,

                                      Plaintiff-Appellant,

versus

DONNA CROWLEY, Lieutenant; MARK MORROW, Officer; BRADLEY
BACHMANN, Physician Assistant,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2305
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Crayton Anthony Mitchell, Texas prisoner # 625288, appeals

the district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915A(b)(1) of his pro se, in forma pauperis 42 U.S.C. § 1983

civil rights complaint.    Mitchell seeks damages for deliberate

indifference to his medical needs and allegedly inadequate

medical care for injuries sustained in a fall.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20795
                                -2-

     The only issue Mitchell has briefed in his appeal is that

the district court denied him due process and obstructed justice

when it dismissed his complaint before the defendants filed an

answer and without allowing him to conduct discovery.   Mitchell’s

argument is contrary to the plain language of 28 U.S.C.

§ 1915A(a)-(b), which directs the district court to review and

dismiss a complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a

governmental entity if the court determines, inter alia, that the

complaint is frivolous.   28 U.S.C. § 1915A(a) provides that the

district court’s review is to take place “before docketing, if

feasible or, in any event, as soon as practicable after

docketing,” and dismissal may be ordered before service of

process.   See In re Jacobs, 213 F.3d 289, 290 (5th Cir. 2000).

Mtichell’s argument is therefore without merit.

     Mitchell does not contest the frivolousness finding of the

district court, and he has therefore abandoned that issue.    See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987) (issues that are not adequately briefed are

waived on appeal).

     Mitchell’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   See

5TH CIR. R. 42.2.
                            No. 02-20795
                                 -3-

     The dismissal of this appeal and the district court’s

dismissal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Mitchell is WARNED that if he accumulates three

strikes he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.    See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.